Citation Nr: 1729020	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent (prior to December 17, 2008) and in excess of 50 percent (from December 17, 2008 through February 11, 2010), and in excess of 70 percent (from February 11, 2010-March 15, 2012) for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent (from August 20, 2007 through February 14, 2017) for right knee degenerative changes, status post anterior cruciate ligament (ACL) reconstruction, and in excess of 20 percent after February 14, 2017.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and from June 2006 to August 2007 (with service in Iraq).

The matter of an increased rating for PTSD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This issue was originally before the Board on appeal from a July 2008 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial rating of 10 percent, effective August 20, 2007.  In April 2009, a hearing was held before a Decision Review Officer (DRO) at the RO for this issue, and a transcript of the hearing is in the record.  In February 2012, this issue was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  An October 2012 rating decision granted an increased rating of 70 percent for PTSD, effective March 16, 2012; as that award did not represent a total grant of benefits sought, the claim for increase remained on appeal pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2014, the Board issued a decision [by a VLJ other than the undersigned] that (in pertinent part) denied a rating in excess of 10 percent (prior to December 17, 2008) for PTSD, granted an increased rating of 50 percent but no higher (from December 17, 2008 through March 15, 2012) for PTSD, and denied a rating in excess of 70 percent (from March 16, 2012) for PTSD.  The Veteran appealed those portions of the Board's decision (to the extent of seeking higher ratings than those continued and/or granted by the Board during the aforementioned periods) to the Court.

In September 2015, the Court issued a mandate that (in pertinent part): (1) vacated the June 2014 Board decision with regard to the denial of a rating in excess of 10 percent (prior to December 17, 2008) for PTSD and the denial of a rating in excess of 50 percent (from December 17, 2008 through March 15, 2012) for PTSD, and remanded those matters for readjudication consistent with instructions outlined in its June 2015 memorandum decision; and (2) dismissed the matter of a rating in excess of 70 percent (from March 16, 2012) for PTSD pursuant to its June 2015 memorandum decision. 

The matter of an increased rating for right knee degenerative changes, status post ACL reconstruction, is before the Board on appeal from a February 2015 rating decision of the Hartford RO.

[In its June 2014 decision [by a VLJ other than the undersigned], the Board also denied a compensable rating for benign right spermatic cord neoplasm.  In its September 2015 mandate, the Court dismissed this matter pursuant to its June 2015 memorandum decision.  Consequently, this matter is not before the Board.]

In June 2016, the Board remanded this appeal for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard for the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2017 rating decision, the RO granted the Veteran a 70 percent rating for his PTSD effective February 11, 2010 and a 20 percent rating for his right knee degenerative changes, status post anterior cruciate ligament (ACL) reconstruction, effective February 14, 2017.  However, as such grants do not represent a total grant of the benefits sought on appeal and as the Veteran is presumed to seek the highest possible benefit, the claims for increase remain on appeal.  AB, 6 Vet. App. at 35.  The changes to the issues are reflected on the front page of this decision. 

The Board notes that, subsequent to the issuance of the April 2017 supplemental statement of the case, additional evidence was added to the record.  In this regard, in June 2017, the Veteran's attorney submitted additional evidence in support of the appeals and waived initial AOJ consideration.  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a rating in excess of 10 percent (from August 20, 2007 through February 14, 2017) for right knee degenerative changes, status post anterior cruciate ligament (ACL) reconstruction, and in excess of 20 percent after February 14, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 17, 2008, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, as a result of mild depression and anxiety, nightmares, intrusive thoughts, sleep disturbance, hypervigilance and heightened startle response, lack of trust, discomfort in crowds, and difficulty with concentration and short term memory, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  For the period beginning December 17, 2008, through February 11, 2010, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  For the period beginning February 11, 2010, through March 15, 2012, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as a result of ritualistic, impulsive, and combative behavior; depression; difficulty sleeping; nightmares; night sweats; hypervigilance; flashbacks; impaired abstract thinking; difficulty understanding complex commands, multitasking, and adapting to stressful circumstances; impaired short and long term memory, irritability, anger, anxiety, paranoia, and suspiciousness, without more severe manifestations that more nearly approximate total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to December 17, 2008, and in excess of 50 percent from December 17, 2008, through February 11, 2010, and in excess of 70 percent from February 11, 2010, through March 15, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, private examination report, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for increased ratings for PTSD.

I.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.         § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's PTSD has been assigned a 10 percent rating, effective August 20, 2007, a 50 percent rating, effective December 17, 2008, and a 70 percent rating effective February 11, 2010.  The Veteran contends that higher ratings are warranted for his PTSD.  Furthermore, as previously noted, the Court previously dismissed the Veteran's claim for a rating in excess of 70 percent after March 15, 2012, therefore the Board does not have jurisdiction over such period and it is not on appeal.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R.      § 4.130 , Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in December 2008, the amendments are not applicable.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 , VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

As indicated previously, the Veteran's PTSD has been assigned a 10 percent rating, effective August 20, 2007, a 50 percent rating, effective December 17, 2008, and a 70 percent rating effective February 11, 2010.  As per the Court decision, the periods on appeal are the periods prior to March 15, 2012.  The Veteran alleges that his disability is more severe than the currently assigned ratings and, therefore, warrants higher ratings.  The relevant evidence of record includes treatment records, VA examination reports, a private psychological assessment, and social worker and lay statements.

VA treatment records reflect the Veteran's reported PTSD symptoms as well as his ongoing treatment.  A June 2007 treatment note reflects that the Veteran was oriented to time, place, and person, and was under no acute distress.  A February 2008 progress note reflects that the Veteran was cooperative, cognitively intact and oriented in all spheres.  The Veteran's responses to all inquiries were logical and coherent with no evidence of a thought disorder.  He reported feelings of depression, but no suicidal or homicidal ideation.  His mood was irritable and his affect was full range and appropriate.  His insight was good and his judgment fair.  The examiner noted no obsessions or compulsions, but did note mild to moderate anxiety.  The examiner noted that the Veteran's concentration and attention were within normal limits and his recent and remote memory were intact.  Progress notes from March and April 2008, reflect that the Veteran was happy with his job, but that his relationship with his wife was tense.  The Veteran was alert and oriented in all spheres, his mood was frustrated, but he denied any suicidal or homicidal ideations.  His affect was full ranged and appropriate and his anxiety was mild.  His thought process and content were within normal limits and his appetite, attention, and sleep were all mildly impaired.  A December 2008 mental health note reflects that the Veteran was alert and oriented to month, year, and place and that his speech was fluent and well-articulated.  He followed all commands and his repetition and naming were intact.  A June 2009 treatment note reflects that the Veteran was irritable and got angry easily, and that he did better if he kept himself busy. 

During a May 2008 VA mental health examination, the Veteran reported that he suffered from bad dreams, nightmares, daytime intrusive thoughts, attempts to avoid thinking about the war, avoidance of friends from the military, news reports about the war, and avoidance of conversations about the war as well.  He reported general distance from others and lack of trust in anyone.  He continued his interest in leisure activities, though he reportedly had a restricted range of affect.  He reported mild sleep disturbance, discomfort in crowds, hypervigilance and heightened startle response.  The Veteran reported difficulty with concentration and his short-term memory.  He noted that he had become more agitated and short tempered and that his frustration tolerance had lowered.  He reported frequent arguments with his wife.  The Veteran noted brief depressive periods, but reported no history of panic attacks or significant anxiety since his return from deployment.  The Veteran noted that he had been married since 1995 and had two stepchildren.  While the Veteran reported considerable marital conflict, he also noted that they were committed to improving their relationship and that he also had some friends with whom he enjoyed hunting, fishing, and flying radio-controlled airplanes.  Furthermore, he reported that he enjoyed time out with his wife and noted no difficulties with his activities of daily living.  The Veteran reported that he worked full time as a university golf coach, and that he got along well with his students and other staff. 

Upon examination, the examiner noted that the Veteran was initially guarded but generally pleasant.  The Veteran was casually but neatly dressed, and well groomed.  His mood was irritable and dysphoric and his affect was mildly constricted.  The Veteran denied suicidal and homicidal ideation and there was no evidence of a thought disorder.  His thought process was logical and goal directed.  He denied auditory or visual hallucinations.  His cognition was not formally tested but his insight and judgment were good.  The examiner diagnosed mild, chronic PTSD with a GAF score of 68. 

In February 2010, the Veteran underwent a private psycho-diagnositc assessment.  The examiner found that the Veteran exhibited repetitive/ritualistic behavior, compulsive behavior, impulsive behavior, decreased appetite, was combative, threatening, screaming/cursing, and verbally abusive.  The Veteran was accusatory, hostile and conflicted with others.  His mood was anxious, depressed, angry and afraid.  Furthermore, she noted psychomotor agitation, psychomotor retardation, panic attacks, apathy, inappropriate guilt, agitation, grieving, helplessness, insomnia, preoccupation with death, and labile.  She found the Veteran's thought process to consist of paranoia and was phobic and tangential.  She noted that the Veteran was alert but that his short term memory, long term memory, insight/awareness, attention, reasoning/judgment, and concentration were impaired.

The examiner noted that the Veteran presented as guarded but mostly appropriate and willing to engage, with slight psychomotor agitation at times, but mostly psychomotor retardation.  He reported difficulty sleeping secondary to nightmares and night sweats.  He reported that he had to always sit with his back against a wall and that he was ambivalent to his surroundings when he has dissociative flashback episodes.  He reported that he avoids anything new and worries about dying "all the time."  He reported outbursts in social settings and at work.  He reported that he was a stockbroker before being deployed, but that he took a significant decrease in income as he was no longer able to handle stressful situations.

During a March 2012 private psychological assessment, the Veteran's private social worker indicated that she believed that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  She noted that the Veteran exhibited impaired abstract thinking and difficulty making decisions about his future.  She further noted that the Veteran had difficulty understanding complex commands, multitasking, and adapting to stressful circumstances.  She found that he had impaired short and long term memory forgetting appointments, tasks at work, and names, words and locations.  She stated that the Veteran had difficulty establishing and maintaining effective work and social relationships as he had many arguments with co-workers, his supervisor, and the admissions director.  Furthermore she noted that his arguments were marked with intense episodic irritability and inappropriate expressions of intense anger.  She noted that the Veteran frequently had a depressed mood caused by flashbacks, anxiety secondary to fear, and suspiciousness.  She further noted that he did not trust people, had chronic sleep impairment secondary to nightmares, night sweats, thoughts of mortality, and frequent awakenings.  

During a March 2012 VA PTSD disability benefits questionnaire (DBQ), the examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 55.  The examiner also noted that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported a pattern of feeling detached and estranged from others, that he had few friends and rarely engaged in activities/hobbies and that he had difficulty in finding pleasure in almost all activities.  He reported chronic irritability, frequent mood swings, and outbursts of anger.  In addition, he reported depression, increased depressed mood, difficulties concentrating and low energy and motivation.  He noted that he worked part time as a university golf coach.  

Upon examination, the examiner noted depressed mood, anxiety, suspiciousness, panic attack that occur weekly or less often, near continuous panic or depression affecting his ability to function independently, appropriately and effectively, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, and inability to establish and maintain effective relationships.  However, the March 2012 VA examination was conducted outside of and pertains to symptoms exhibited outside of the appeal period, occurring after March 15, 2012. 

A March 2016 statement from the Veteran's private social worker reflects her belief that the Veteran denied any symptoms upon his initial return from deployment, as he wished to return home without any further delays.  She stated that within a few months of his return, the Veteran sought treatment for his PTSD symptoms.  He did not trust the government and did not understand the implications of his conversations during treatment therefore his private social worker believed that he did not fully report his symptoms.  She believed that the Veteran returned from deployment with significant symptomology of PTSD but "because of how the system operates, he was afraid of when and under what circumstances he could let anyone know."

A June 2017 statement from the Veteran's cousin who is also a licensed professional counselor reflects his observations of the Veteran.  The Veteran's cousin indicated that he spoke with the Veteran in February 2007 during the Veteran's brother's funeral.  The Veteran's cousin indicated that he noticed that the Veteran was hypervigilant, extremely anxious, and reported having difficulty sleeping, and nightmares.  The Veteran's cousin indicated that he again spoke with the Veteran in September 2007.  He again reported that the Veteran was hypervigilant, extremely angry, anxious and avoiding anything that reminded him of his deployment.  He further noted that the Veteran had a lot of difficulty driving as it reminded him of his deployment and his wife had to drive them to family events.  Again, the Veteran reported that he was having difficulty sleeping and nightmares.  The Veteran reported that in September 2007, he and his wife were on their way to a family event and his wife got lost which caused the Veteran to go into a rage and he began to experience shortness of breath, extreme anxiety and hyperventilation.  The Veteran's cousin reported that after this incident, the Veteran was visibly shaken and anxious.  The Veteran's cousin indicated that after the incident both the Veteran and his wife contacted him about finding a counselor to help the Veteran.  The Veteran's cousin indicated that the Veteran subsequently saw the counselors and was able to develop sufficient skills to manage his PTSD.  The Veteran's cousin indicated that it was clear to him that the Veteran was suffering from PTSD in 2007. 

Period prior to December 17, 2008

Having considered all the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's PTSD for the appeal period prior to December 17, 2008, is not warranted.  In this regard, the Board finds that for the period prior to December 17, 2008, such disability is manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Such disability is manifested by such symptoms as mild depression and anxiety, nightmares, intrusive thoughts, sleep disturbance, hypervigilance and heightened startle response, lack of trust, discomfort in crowds, and difficulty with concentration and short term memory, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), or occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's mild depression and anxiety, nightmares, intrusive thoughts, sleep disturbance, hypervigilance and heightened startle response, lack of trust, discomfort in crowds, and difficulty with concentration and short term memory, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 10 percent rating.

As noted previously, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, while the Veteran has reported mild depression and anxiety, he reported no history of panic attacks or any significant anxiety since his return from deployment.  Furthermore, while the Veteran endorsed a general lack of trust, he did not report any suspiciousness.  

The Board notes that the Veteran reported mild sleep disturbance secondary to bad dreams and nightmares, however there is no indication that such was chronic, and in fact the March and April 2008 treatment notes reflect that his sleep was only mildly impaired.  Furthermore, while the Veteran also noted some difficulty with concentration and his short term memory, during the May 2008 VA examination, the examiner specifically found that the Veteran's thought process was logical and goal directed and his insight and judgment were good.  Furthermore, the February, March and April 2008 treatment notes reflect that the Veteran's cognition was intact and his thought process and content were within normal limits.  The February, March, and April 2008 VA treatment notes specifically noted that the Veteran's concentration and attention were within normal limits or only mildly impaired and his recent and remote memory were intact. 

With regard to the Veteran's social functioning, the evidence reveals that he maintained his long-term marriage to his wife and that he maintained good relationships with his students and coworkers.  During the May 2008 VA examination, he noted that he maintained his interest in leisure actives and went hunting, fishing, and flew remote control planes with friends.  While the Veteran reported tension in his marriage, he also reported a commitment by both he and his wife to improving their relationship.  

With regard to the Veteran's occupational impairment, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild occupational impairment.  The Veteran reported that he was employed as a college golf coach and again that he had good relationships with his students and coworkers. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, hypervigilance, and heightened startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 10 percent prior to December 17, 2008, under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment. In this regard, as indicated previously, the Veteran maintains social relationships and his PTSD has not been shown to interfere with his employability.

The Board has also considered the Veteran's GAF score assigned during the course of the appeal.  In this regard, the May 2008 VA examiner assigned a score of 68, indicating mild symptoms.  No other GAF scores are noted until the March 2012 VA examination which was conducted outside the appeal period.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has been assigned a GAF score reflecting primarily mild symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for PTSD prior to December 17, 2008.  The Board also notes that the mental status examinations conducted during this period indicate only mild symptoms indicative of no more than a 10 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 10 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 50, 70 or 100 percent rating prior to December 17, 2008.  The Veteran's PTSD symptoms are not of the type and severity contemplated by the 50 percent rating.  The Veteran has denied, and the record has not otherwise shown, panic attacks prior to December 17, 2008.  While the Veteran's cousin in his June 2017 statement, described what could be described as a panic attack, it was only one episode, and even in a light most favorable to the Veteran does not rise to the level required for a higher rating.  Furthermore, while the Veteran reported anxiety and difficulty concentrating, there is no indication that he was unable to understand complex commands.  The VA treatment notes from February, March, and April 2008 found the Veteran's remote, recent, and immediate memory to be normal and that his responses to inquiries were logical and coherent.  His speech was not found to be flattened, circumstantial, circumlocutory, or stereotyped.  As discussed above, the Veteran maintained a relationship with his wife, described relationships with his friends and family, and attended social activities.  Moreover, the Veteran was employed during this appellate period, and he noted good relationships with his students and coworkers. 

The Board also finds that the Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 or 100 percent rating for the appeal period prior to December 17, 2008.  The Veteran has denied, and the record does not otherwise reflect, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, persistent delusions or hallucinations, grossly inappropriate behavior or memory loss.  The Veteran's speech was not found to be intermittently illogical, obscure or irrelevant and his impulse control was found to be good.  Furthermore, his thought process and thought content were found to be unremarkable.  He was not found to have spatial disorientation or that he neglected personal hygiene or was unable to maintain minimal personal hygiene.  As stated previously, he maintained his long-term marriage to his wife and described social relationships with his friends and family.  Moreover, the Veteran denied any suicidal or homicidal ideation, and there is no finding or other indication that he was a persistent danger of hurting himself.  

Finally, while the Veteran's social worker indicated her belief in March 2016 that the Veteran did not report the true extent of his symptoms, such is not supported by the medical evidence of record, and the Board finds that a rating in excess of 10 percent for the period prior to December 17, 2008, for the Veteran's PTSD is not warranted. 

Period from December 17, 2008 through February 11, 2010

Having considered all the evidence of record, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD for the period beginning December 17, 2008, through February 11, 2010, is not warranted.  In this regard, the Board finds that for the period from December 17, 2008 to February 11, 2010, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, hypersensitivity, nightmares and difficulty sleeping, and intermittent impairment of recent and immediate memory, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 50 percent rating.

As noted previously, a 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran has never reported any suicidal ideations.  Moreover, he has never subscribed to any harmful ideations during his examinations or during treatment sessions. 

Furthermore, prior to February 11, 2010, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Likewise, the Veteran's thought process has been noted to be clear and goal-directed and it was noted that the Veteran responded to questions without difficulty.  Additionally, throughout the Veteran's VA treatment notes, his speech was noted to be goal directed, normal and linear.

Furthermore, prior to February 11, 2010, there is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran reported anxiety on occasion, and a depressed mood.  However, the Veteran's reported periods of distress do not rise to the level of near-continuous.  As such, these symptoms have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, prior to February 11, 2010, there is no evidence that the Veteran suffers from impaired impulse control.  In this regard, impulse control was found to be appropriate and no problems with impulse control were reported.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal. 

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal consistently show that he has been clean and casually dressed and neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances prior to February 11, 2010, the Board notes that the Veteran has been employed throughout the entire appeal.  The Board finds the Veteran is able to adapt to stressful circumstances. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationships with his wife, cousin, and other family members as well as some friends during the course of this appeal.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypersensitivity or a heightened startle response, nightmares, and difficulty sleeping.  See Mauerhan, supra; Vazquez-Claudio, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board finds that the evidence of record for the period from December 17, 2008 through February 11, 2010, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board notes that the only GAF scores recorded were in May 2008 and March 2012.  There are no GAF scores recorded for the period beginning December 17, 2008 through February 11, 2010.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  Medical records have continuously noted that the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  Furthermore, the records showed no perceptual disturbance such as delusions, mania or psychosis, and no reports of hallucinations. 

Furthermore, as indicated previously, the evidence reflects that not only has the Veteran been employed throughout the entirety of the appeal, he has also maintained relationships with his wife, family and friends.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran has reported memory loss and difficulty with concentration, there was no finding that his recent, immediate or remote memory were found to be impaired prior to February 11, 2010.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

Period from February 11, 2010 to March 15, 2012

Having considered all the evidence of record, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD for the appeal period beginning February 11, 2010, through March 15, 2012, is not warranted.  In this regard, the Board finds that for the period beginning February 11, 2010 through March 15, 2012, such disability is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: ritualistic, impulsive, and combative behavior; depression; difficulty sleeping; nightmares; night sweats; hypervigilance; flashbacks; impaired abstract thinking; difficulty understanding complex commands, multitasking, and adapting to stressful circumstances; impaired short and long term memory, irritability, anger, anxiety, and suspiciousness, without more severe manifestations that more nearly approximate total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's ritualistic, impulsive, and combative behavior; depression; difficulty sleeping; nightmares; night sweats; hypervigilance; flashbacks; impaired abstract thinking; difficulty understanding complex commands, multitasking, and adapting to stressful circumstances; impaired short and long term memory, irritability, anger, anxiety, and suspiciousness, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 70 percent rating.

As noted previously, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in total occupational and social impairment.  With respect to the symptoms to be indicative of a 100 percent rating, the Board notes that the evidence fails to demonstrate such symptomatology as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  Medical records have continuously noted that the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  Furthermore, the records showed no perceptual disturbance such as delusions, mania or psychosis, and no reports of hallucinations. 

Furthermore, as indicated previously, the evidence reflects that not only has the Veteran been employed throughout the entirety of the appeal, he has also maintained relationships with his wife, family and friends.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran has reported memory loss and difficulty with concentration, and it was noted that his short and long term memory were impaired, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  

Furthermore, while the Veteran's was noted to exhibit episodes of inappropriate expressions of intense anger, it was not noted that such were grossly inappropriate nor was he noted to be in persistent danger to himself or others.  In addition, while it was noted that the Veteran had many arguments with co-workers, his supervisor, and the admissions director at his job, again he was not noted to be in persistent danger of harming himself or others.  

Finally, while the Veteran's social worker noted that the Veteran's "insight/awareness, attention, reasoning/judgment, and concentration were impaired" and he had difficulty understanding complex commands and multitasking, it was not noted that such resulted in gross impairment in thought process or communication.  Furthermore, the Board notes that the Veteran's social worker found his PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.
The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypervigilance, flashbacks, nightmares, night sweats, and difficulty sleeping.  See Mauerhan, supra; Vazquez-Claudio, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.

Again the Board notes that the only GAF scores recorded were in May 2008 and March 2012.  There are no GAF scores recorded for the period beginning February 11, 2010 through March 15, 2012.  

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD beginning February 11, 2010 through March 15, 2012.

II.  Other Considerations 

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable for the disability throughout each stage in the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the contentions of the Veteran and his representative with respect to the nature of his service-connected disability at issue and notes that their lay testimony is competent to describe certain symptoms associated with this disability.  The history and symptom reports of the Veteran have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the testimony of the Veteran and his representative with regard to the matters each is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings for his PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Ratings in excess of 10 percent prior to December 17, 2008, and in excess of 50 percent from December 17, 2008 through February 11, 2010, and in excess of 70 percent from February 11, 2010 through March 15, 2012, for PTSD are denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Remand is required so that range of motion testing of the Veteran's service-connected right knee, can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is currently seeking an increased rating for a service-connected left knee disorder, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

While on remand, the Veteran should be given an opportunity to provide an appropriate authorization in order for VA to obtain any outstanding private treatment records referable to his right knee disability.  In addition, due to the amount of time that will pass, updated VA treatment records should also be obtained.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all health care providers who have treated his right knee disability.  After obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the claims file all VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  After obtaining any outstanding treatment records, , schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of all manifestations of the Veteran's right knee disorder, to include detailed findings regarding any surgical scars.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right knee disorders on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right knee throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


